Citation Nr: 0824458	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-03 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of injury to the left wrist and hand.  

2.  Entitlement to service connection for bilateral arthritis 
of the knees.

3.  Entitlement to service connection for bilateral arthritis 
of the heels.  

4.  Entitlement to service connection for arthritis of the 
thoracic spine.  

5.  Entitlement to service connection for arthritis of the 
right hand and wrist.  


REPRESENTATION

Appellant represented by:	Bobby Lee Odom, Attorney



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1957 to September 
1959.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Little Rock, Arkansas, Regional Office 
(RO).  


FINDINGS OF FACT

1.  The veteran's residuals of left wrist and hand injury do 
not include ankylosis, and there is no evidence of limitation 
of motion of the thumb or digits.  

2.  The veteran does not have rheumatoid arthritis, and his 
currently diagnosed multiple joint osteoarthritis was not 
incurred in service and is not causally related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of left wrist and hand injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.40, 4.59, 4.71a, 
Diagnostic Codes 5002 (2007).

2.  The criteria for service connection for arthritis of the 
bilateral knee have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  The criteria for service connection for arthritis of the 
bilateral heel have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

4.  The criteria for service connection for arthritis of the 
thoracic spine have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  The criteria for service connection for arthritis of the 
right hand and wrist have not been met.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  



For the claims of service connection

In August 2005, prior to the initial adjudication, the agency 
of original jurisdiction (AOJ) sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) for the claims of service connection for 
arthritis of the bilateral knee, bilateral heel, and thoracic 
spine.  Although the veteran was not provided with notice of 
the effective date and disability rating regulations 
specifically for these claims, because service connection has 
been denied, any question as to the appropriate disability 
rating or effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In December 2006, the AOJ sent a letter to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include as interpreted by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), for 
the claim of service connection for arthritis of the right 
wrist and hand.  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated without taint from the prior decision and no 
prejudice is apparent.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of fully compliant 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

VA has also done everything reasonably possible to assist the 
veteran with respect to these claims for benefits, such as 
obtaining medical records, providing VA examinations, 
obtaining a medical opinion, and providing personal hearings.  
Consequently, the Board finds that the claims are ready for 
adjudication.  

For the claim for an increased rating

For an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

In January 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing notice of what the 
evidence needed to demonstrate, of his and VA's respective 
duties in obtaining evidence, and of the types of relevant 
evidence that he should provide.  The Board notes that the 
veteran was not specifically informed to submit medical or 
lay evidence demonstrating the effect a worsening of his 
disability has on his employment and daily life.  The Board 
finds that no prejudice resulted, however, because the 
veteran was told to submit any evidence, to include his own 
statement, "describing his symptoms, their frequency and 
severity, and other involvement, extension and additional 
disablement caused by [his] disability," which would include 
any impact on the veteran's employment and daily life.  The 
Board notes that the letter did not provide the veteran with 
notice of the effective date regulations.  Because an 
increased rating has been denied, however, any question as to 
the appropriate effective date is moot, and there can be no 
failure-to-notify prejudice to the veteran.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The specific rating criteria for evaluating the left wrist 
disability and how (based on what symptomatology) each rating 
percentage is assigned were provided to the veteran in the 
April 2007 Supplemental Statement of the Case.  Although the 
veteran was not sent an independent letter providing notice 
of this information, the Board finds that no prejudice 
resulted because the veteran had ample time to submit 
evidence and respond to the notice, and the evidence 
indicates that the veteran was able to effectively 
participate in the appeals process.  The evidence indicates 
that the veteran was fully aware of what was necessary to 
substantiate this claim.  

VA has also done everything reasonably possible to assist the 
veteran with respect to these claims for benefits, such as 
obtaining medical records, providing VA examinations, 
obtaining a medical opinion, and providing personal hearings.  
Consequently, the Board finds that the claims are ready for 
adjudication.  

Claim for an Increased Rating

For historical purposes, it is noted that service connection 
was established for rheumatoid arthritis of multiple joints 
by the RO in a November 1959 decision, based on an in-service 
diagnosis and complaints, and a 50 percent disability 
evaluation was assigned.  In a November 1963 rating decision, 
the veteran's service connected disability was 
recharacterized as (and limited to) residuals of left hand 
and wrist injury, traumatic arthritis, and the rating was 
reduced to 10 percent.  The rating decision indicates that 
the recharacterization and reduction was based on evidence 
that the rheumatoid arthritis was inactive/not found and that 
the only residual was impaired flexor power of the left hand.  
The veteran now seeks an increased rating for the left wrist 
and hand disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

The veteran's residuals of injury to the left wrist/hand are 
rated under Diagnostic Code (DC) 5002, which provides a 10 
percent rating for painful motion that is otherwise 
noncompensable under the limitation of motion rating 
criteria.  The rating criteria provide higher ratings for 
ankylosis of the wrist.  See 38 C.F.R. § 4.71a, DC 5214, 5216 
to 5228 (2007).  The Court has emphasized that when assigning 
a disability rating, it is necessary to consider functional 
loss due to pain, weakness, flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A February 2005 VA examination record reports the veteran's 
history of chronic pain with flare-ups once or twice a day, 
weakness, stiffness, swelling, and giving way in multiple 
joints, including the left wrist.  The veteran also reported 
that he had to modify his activities on a daily basis due to 
his joint pain.  Physical examination indicated that the 
veteran's wrist had no ulnar deviation, though there were 
some arthritic changes in the distal interphalangeal and 
proximal interphalangeal joints.  There was edema bilaterally 
but no atrophy, and the veteran was able to palmer flex to 40 
degrees without pain and to 50 degrees with pain.  He was 
also able to dorsiflex to 30 degrees without pain, ulnar 
deviate to 30 degrees without pain, and radial deviate to 20 
degrees without pain.  The examiner stated that there was 
evidence of painful motion with terminal flexion and 
extension that was mild in nature.  There was no spasm, grip 
strength was 5/5, and radial pulses were present.  X-ray 
images showed mild degenerative and osteoarthritic changes to 
the hands.  The examiner opined that the veteran did not have 
rheumatoid arthritis, adding that he believed rheumatoid 
arthritis was misdiagnosed in the military.  The examiner 
also stated that, per the examination, the veteran's major 
functional impairment was due to pain.  

Another VA examination was conducted in October 2006.  The 
record reports that the veteran had tenderness of the wrists 
and hands and pain on movement.  The veteran was able to 
dorsiflex to 60 degrees, palmer flex to 70 degrees, ulnar 
deviate to 45 degrees, and radial deviate to 20 degrees, with 
pain at the "extremes of activity."  Repetitive motion did 
not reduce the range of motion or increase the pain.  There 
was no swelling, heat, effusion, or inflammation of the 
joints, no atrophy, no sensory loss, and no fusiform changes 
of the fingers.  

Based on the evidence of record, a rating in excess of 10 
percent is not warranted.  The record contains no findings of 
ankylosis and the medical evidence consistently indicates 
that the veteran has significant pain-free range of motion of 
the wrist.  The evidence also does not indicate that a higher 
or separate rating would be warranted under an alternate 
rating code: the veteran has full grip strength, and there is 
no indication that the veteran's fingers are ankylosed or 
that his thumb, index finger, or long finger has limited 
motion as a result of the service-connected disability.  

Consequently, even after consideration of the veteran's 
functional impairment secondary to pain, a rating in excess 
of 10 percent is not warranted for the veteran's residuals of 
injury to the left wrist and hand.  


Service Connection for Arthritis of Multiple Joints

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309

A January 1956 service medical record reports the veteran's 
complaint of a sore right great toe, post toe injury (the toe 
was stepped on).  The record indicates that X-ray images were 
negative for fracture, and the veteran was diagnosed with a 
sprain.  Subsequent January 1956 treatment records report the 
veteran was rechecked, and he could resume duty.  March 1958 
and March 1959 treatment records report the veteran's history 
of back pain/soreness, but the records indicate that the 
soreness was due to prostatitis and pyelonephritis 
respectively, rather than a back disorder.  

In March 1959, the veteran was treated for a left wrist 
sprain, and records subsequent to the injury report the 
veteran's history of swelling and pain in the left wrist.  On 
April 22, 1959, the veteran was admitted to the hospital with 
complaints of persistent pain and swelling in the left wrist 
and a swollen and painful right second toe.  X-ray images of 
the left wrist taken on April 13, 1959, were reported as 
normal, but X-rays of the left wrist and right toe taken on 
April 22, 1959 were inconclusive.  The veteran was assessed 
with fracture of the right second toe and fracture of the 
radius, left navicular.  

A May 1, 1959, hospital record reports the veteran's history 
of noticing a decline in health, characterized by low 
endurance, decreased energy, and loss of appetite, in January 
1959.  The veteran reported that he had no specific symptoms, 
however, except for pain in the small back and vague pain 
between the shoulder blades.  The May 1959 hospital record 
notes that the veteran appeared tired with atrophy of the 
interosseous muscles; swelling of the left wrist, right 
ankle, and metatarsophalangeal joints of the right foot; 
decreased range of motion of the right ankle, and elevated 
skin temperatures in the areas of joint involvement.  X-ray 
images of the hands and feet showed demineralization of the 
right foot and left wrist and hand.  The veteran was 
diagnosed with rheumatoid arthritis of bilateral extremities.  

A June 1959 treatment record reports that the veteran had 
tenderness over the lumbosacral and sacroiliac joints and 
slight swelling, increased heat, and limited range of motion 
of the left wrist and right ankle.  Physical examination was 
"otherwise essentially normal."  X-ray images of the chest, 
right hand, left foot, cervical spine, and dorsal spine 
revealed no abnormalities.  X-ray images of the lumbar spine 
revealed nearly complete obliteration with loss of bone 
detail of the sacroiliac joints, considerable blurring of the 
margins of the sacroiliac articulations, and minimal 
osteoporosis of the lower lumbar vertebra.  X-ray images of 
the left wrist and hand indicated generalized osteoporosis of 
the bones with minimal fusiform swelling of the digits.  X-
ray images of the left ankle revealed haziness and loss of 
detail of the talc-tibial articulation with minimal 
osteoporosis about the distal end of the tibia, fibula, and 
talus.  X-ray images of the right foot showed osteoporosis of 
the heads of the metatarsals and proximal articular ends of 
the proximal phalanges of the lateral four digits with 
narrowing and haziness of the interphalangeal joints.  The 
examiner reported "these findings were felt to be compatible 
with rheumatoid arthritis and spondylitis of the so-called 
Marie Strumpell type."  In August 1959, the Physical 
Evaluation Board recommended that the veteran be discharged 
due to rheumatoid arthritis of multiple joints.  

Post-service records report diagnoses of rheumatoid arthritis 
in November 1959, March 1960, October 1961, and November 
1961, though the records indicate that the rheumatoid 
arthritis was improving over time and that it was "mild" by 
October 1961.  See November 1959 and November 1961 VA 
examination records; January 1960 VA inpatient summary; March 
1960 VA inpatient summary; and October 1961 VA inpatient 
summary.  X-ray images taken in November 1959, January 1960, 
and November 1961 showed demineralization of the knees, 
ankles, and feet, a small plantar spur on the calcaneal bone 
bilaterally, and possible narrowing of the intertarsal 
articulation.  The X-ray reports are silent as to any other 
abnormality, and x-ray images of the lumbosacral spine were 
normal.  

An October 1963 VA clinical record reports that there was no 
evidence of active rheumatoid arthritis.  The examiner noted 
that the veteran's hands and wrists revealed no thickening of 
the proximal interphalangeal joints and no evidence of acute 
inflammatory reaction, such as limitation of motion.  
Additionally, the examiner noted that the veteran's hands 
were heavily calloused indicating that he was actively using 
them in his day to day activities.  The veteran's ankles also 
demonstrated no evidence of active inflammatory reaction:  
the ankles were of equal circumference with no intra-
articular fluid or synovial thickening and full pain-free 
range of motion bilaterally.  

The veteran underwent a periodic Naval physical examination 
in January 1964.  See April 1964 Page memorandum.  The 
examiner reported that physical examination showed no 
limitation of use of the arms, legs, or hands, and he noted 
the veteran's history of having "no new complaint" and 
feeling that his condition had been "static" since the 
August 1962 examination.  The veteran reported that he was 
still having "mild arthralgia of the knees thorax spine, and 
heels, however."  The examiner stated that there was no 
evidence of rheumatoid arthritis.   

A June 1964 private physician's statement reports that on 
examination, the veteran's spine, hips, knees, shoulders, 
ankles, elbows, wrists, and hands were "in fairly degree of 
normal but the joints do not move in a rhythmic coordinated 
manner, and there was tenderness over both heels and the 
coccyx"  See Kaylor statement (received June 2005).  The 
physician indicated that, in his experience, "many cases of 
rheumatoid arthritis" have "these findings," and that he 
believed the veteran had chronic rheumatoid arthritis, which 
was quiet at that time but which was subject to flare-up.  
The examiner added that "it is a well known fact that a true 
rheumatoid arthritis is not cured and while many times [there 
is] a remission, [it] invariably flares up again."  

A May 1989 record reports the veteran's subsequent history of 
swelling of the fingers, feet, and ankles, and pain in the 
feet, ankles, neck, and spine.  The examiner noted that there 
was no pedal edema during examination, and, after doing 
laboratory studies including a rheumatoid arthritis test, he 
diagnosed the veteran with osteoarthritis.  An August 1989 VA 
examination record also reports the veteran's history of 
swelling and pain in the joints and pain in the neck and 
spine.  The examiner noted that the veteran had moderate 
edema in the fingers with no crepitation, "okay" dexterity, 
fair grip, no Heberden's nodes, and normal range of motion.  
There was also no crepitation, swelling, or limitation of 
motion of the knees, ankles or hips, and X-ray images of the 
pelvis, hips, knees, and hands were normal.  X-ray images of 
the feet were also normal except for a large irregular 
calcaneal spur bilaterally.  The examiner stated that the he 
found no laboratory or X-ray evidence of rheumatoid 
arthritis, and he diagnosed the veteran with "multiple joint 
pain, etiology undetermined."  

A February 2005 VA examination record reports the veteran's 
history of progressive arthritis pain, weakness, stiffness, 
and swelling for over fifty years in all joints.  After 
physical examination and review of the record, the examiner 
diagnosed the veteran with osteoarthritis of multiple sites.  
The examiner stated that in his medical opinion, the veteran 
"does not have rheumatoid arthritis," adding that he 
believed that rheumatoid arthritis was misdiagnosed in the 
military.  The examiner stated that the veteran clearly had 
no stigmata of rheumatoid arthritis, and emphasized that 
there were no subcutaneous nodules, ulnar deviations, 
subluxations, clawfoot, or hallux valgus deformity.  The 
examiner stated that, in his opinion, the veteran had 
osteoarthritis of multiple sites which was consistent with 
age.  

In June 2005, the RO received private treatment records 
dating between April 1998 and May 2005 which report diagnoses 
of osteoarthritis, from "wear and tear".  See generally 
Burt treatment records.  The records also report the 
veteran's history of being diagnosed with rheumatoid 
arthritis in 1959 and the physician's finding that, although 
the veteran "did have some sort of inflammatory arthritis," 
it only "lasted about five years and totally resolved, with 
no problems [and a negative rheumatoid factor] since."  See, 
e.g., May 1998 Burt treatment record.  

In January 2006, the RO received a statement from a private 
doctor of podiatric medicine.  See December 2005 Pirotta 
statement.  The statement reports that the veteran had clear 
signs of degenerative arthritis on his fourth right digit, 
probable arthritic changes of the second and third digits and 
the talonavicular joint, an accessory ossicle on the medial 
side of the fifth metatarsal head area, and a very large 
plantar calcaneal spur.  The doctor reported that 
"degenerative changes take many years to manifest themselves 
on X-rays" and "it is more likely than not that" the 
degenerative changes have been present "for many years."  

In September 2006, a private physician submitted a statement 
and records indicating a diagnosis of osteoarthritis and 
negative findings as to rheumatoid arthritis or erosive 
arthritis.  See generally Tejada treatment records and 
September 2006 statement.  The physician also reported that, 
in his opinion, the veteran had a "long history of 
osteoarthritis that probably dates back to the time he was 
serving in the Navy."  In support of this opinion, the 
physician noted the veteran's history of the osteoarthritis 
being present for "quite some time, even when [the veteran] 
was in the Navy."  See September 2006 Tejada treatment 
record.  

Another VA examination was conducted in October 2006.  
Physical examination indicated that the veteran had no ulnar 
deviation in the hands or fingers, no fusiform changes of the 
fingers, no rheumatoid nodules, no swelling, no heat, no 
effusion, no atrophy, and no inflammation of any joint.  X-
ray images taken in conjunction with the examination indicate 
that the veteran had degenerative disc disease and 
degenerative changes of the lumbar spine and degenerative 
changes of the bilateral wrist, hand, and ankle.  The 
examiner diagnosed the veteran with diffuse osteoarthritis.  

The VA examiner noted the past diagnoses of rheumatoid 
arthritis, but stated that a review of the records indicated 
that the diagnoses were "based primarily on the finding of 
diffuse demineralization of the bones of [the veteran's] left 
foot and ankle consistent with early rheumatoid disease."  
He reported that there did not appear to be any other 
objective evidence of rheumatoid arthritis to support the 
diagnoses and explained that it appeared that the diagnoses 
of rheumatoid arthritis were based on speculation rather than 
objective evidence.  Moreover, the examiner suggested that it 
was actually unlikely that the veteran had rheumatoid disease 
in service, because "if [the veteran] had rheumatoid disease 
at age 22, even with a prolonged remission, he should have 
more classical rheumatoid physical findings or X-ray findings 
by this time even with serologically negative disease."  

The examiner explained that the veteran "apparently [did 
have] some type of inflammatory arthritis in 1959," however, 
which then essentially had a "complete resolution with 40 
plus year work history" before the veteran reported a 
"recurrence of diffuse joint symptoms."  The examiner 
stated that the new complaints were most consistent with 
osteoarthritis (rather than a recurrence of inflammatory 
arthritis) based on the X-ray and surgical findings' 
consistency with osteoarthritis, the lack of serological 
changes to support the diagnosis of rheumatoid disease," and 
the lack of evidence of typical rheumatoid changes on 
examination.  Additionally, the examiner opined that it was 
more likely than not that the osteoarthritis was consistent 
with age and that it is unrelated to the problems that the 
veteran had in 1959.  The examiner explained that it was 
"unlikely that [the veteran] had diffuse osteoarthritis at 
age 22 without more subsequent difficulty, as osteoarthritis 
is unlikely to remit, as rheumatoid disease sometimes does."  

Initially the Board notes that service connection is not 
warranted for rheumatoid arthritis of the knees, heels, 
thoracic spine, or right wrist/hand.  The evidence clearly 
and consistently indicates that the veteran does not 
currently have rheumatoid arthritis or any other type of 
inflammatory arthritis, and there are no medical findings 
indicating that the veteran has any residual injury to the 
knees, heels, thoracic spine, or right wrist/hand from the 
in-service inflammatory arthritis.  Consequently, although 
the service medical records report findings of rheumatoid 
arthritis, in the absence of a current diagnosis or evidence 
of current residuals, service connection cannot be granted on 
this basis.

The evidence does indicate that the veteran has 
osteoarthritis of the heels, knees, thoracic spine, and right 
wrist /hand, but the Board finds that service connection is 
also not warranted on this basis.  The medical records dating 
during service and soon thereafter do not report any 
findings, including X-ray findings, consistent with 
osteoarthritis, and the evidence indicates that the initial 
finding of osteoarthritis is approximately 50 years after 
separation from service.  Additionally, the evidence includes 
two negative nexus opinions, based on a review of the record 
and supported by rationale, that the veteran's osteoarthritis 
was not incurred in service and is not related to the history 
of inflammatory arthritis.  

The Board notes that the veteran has submitted private 
opinions in support of his claim.  The January 2006 Pirotta 
statement does not actually place the onset of the 
degenerative changes in service, however; it merely indicates 
that it was "likely" that the degenerative changes had been 
"present for many years."  Seeing as this opinion dates 
more than 50 years after separation, and over 25 years after 
the initial finding of osteoarthritis, the opinion is too 
ambiguous to support to the veteran's claim.  The 2006 Tejada 
statement does place the onset of the arthritis in service, 
but the physician did not provide a rationale for his 
opinion, nor does he indicate that he reviewed the evidence 
of record, and the Board finds that its probative value is 
outweighed by the probative value of the VA examiners' 
negative nexus opinions.  In light of the foregoing, service 
connection must be denied. 


ORDER

A rating in excess of 10 percent for residuals of injury to 
the left wrist and hand is denied.  

Service connection for arthritis of the bilateral knee, 
bilateral heel, thoracic spine, and right hand and wrist are 
denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


